Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Applicant has amended independent claims 1 & 12 in response to the office action mailed 28 APR 22.  The amendment and arguments found on pages 7-9 of the response are sufficient to overcome the previous rejection. In the interview of 18 JUL 22 it was discussed how to overcome the previous rejection.  It was discussed that having a user place the shoe in the first state to the second state and back would overcome the previous rejection as the cited art is designed to place the shoe from the first state to the second state automatically.   As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a shoe comprising all the features as recited in the claims and in combination with a state of the shoe being changed by a user between a first state and a second state, wherein: the upper sole is electrically connected to the outer sole in the first state; the upper sole is electrically insulated from the outer sole in the second state; the shoe can be changed by the user from the first state to the second state; and the shoe can be changed by the user from the second state to the first state.

Claims 2-11 are allowable as they depend from claim 1, which is also allowable.

Claim 12 is allowable because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with changing, by a user, a shoe from a first state to a second state, wherein an upper sole of the shoe is electrically connected to an outer sole of the shoe in the first state and wherein the upper sole is electrically insulated from the outer sole in the second state; and changing, by the user, the shoe from the second state to the first state.

Claims 13-20 are allowable as they depend from claim 12, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839